Per Curiam.

It is contended that the unsubdivided blocks in the allotment should be valued as acreage and not on the basis of front footage; that the ratio of assessed value to sales price of other similar property in the county should have been considered in arriving at a true value in money; and that the Board of Tax Appeals properly took into consideration as one of the factors to be used in arriving at true value the amounts to be expended in installing underground electric and telephone service lines' to the individual lots.
The Board of Tax Appeals gave no consideration to the evidence of the “assessed value — sales value ratio.” The board was of the view that, since the blocks are of such dimensions as to be easily subdivided into desirable building lots, the auditor was correct in not valuing the blocks on an acreage basis, that each separate parcel must be valued as it stands *206on tax lien day with the improvements then existing thereon, and that there should be taken into consideration as one of the factors to be used in determining “true value in money” the amounts to be expended by Roose in installing the underground service lines.
This court is of the opinion, from an examination of the record, that the decision of the Board of Tax Appeals is not unreasonable or unlawful, and should be and is hereby affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart, Matthias and Hart, JJ., concur.
Taft, J. I concur in the judgment only to the extent that it sustains the reduction in value made by the Board of Tax Appeals.
Middleton, J., joins in the foregoing special concurrence.